      Case 1:11-cv-01015-CCC-MA Document 29 Filed 05/03/21 Page 1 of 1




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


EMANON SHANNON,                           :   Civil No.: 1:11-CV-01015
                                          :
             Petitioner,                  :   (Judge Conner)
                                          :
      v.                                  :
                                          :
JEFFREY N. DILLMAN, et al.,               :
                                          :
             Defendants.                  :
                                          :

                                     ORDER
                                    May 3, 2021

      IT IS ORDERED THAT a telephonic status conference concerning the

referral of this matter to the undersigned, for a settlement conference, is scheduled

for May 11, 2021 at 11:00 a.m.. The Court will distribute conference call-in

instructions to counsel in due course.

                                              S/Susan E. Schwab
                                              Susan E. Schwab
                                              United States Magistrate Judge
